Citation Nr: 9927288	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the claim for entitlement to service connection 
for the cause of the veteran's death, claimed as a residual 
of exposure to ionizing radiation during service, is well 
grounded.

2.  Entitlement to service connection for the cause of the 
veteran's death, claimed as a residual of exposure to 
ionizing radiation during service.

3.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for the cause of the veteran's death.   


FINDINGS OF FACT

1.  The veteran died in October , at the age of 71.  The 
immediate cause of death was "carcinoma of oesophagus" due 
to, or as a consequence of "post-irradiation esophago -? 
Inominate artery fistula."

2.  The appellant asserts that the veteran's terminal cancer 
of the esophagus was caused by exposure to ionizing radiation 
during service.  


CONCLUSION OF LAW

The appellant has presented a well grounded claim for service 
connection for service connection for the cause of the 
veteran's death, claimed as a residual of exposure to 
ionizing radiation during service, and therefore there is a 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.309(d), 3.311, 
3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1998).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A claim for entitlement to service connection for the cause 
of the veteran's death, like any other claim, must be well 
grounded.  Darby v. Brown, 10 Vet. App. 243, 245 (1997).  The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Darby v. 
Brown, 10 Vet. App. 243, 245-6 (1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).

In the present case the appellant asserts that the veteran's 
death was caused by exposure to ionizing radiation during 
service.  The death certificate indicates that the veteran 
died of "carcinoma of oesophagus" due to, or as a 
consequence of "post-irradiation esophago -?"  

Cancer of the esophagus is one of the diseases which warrants 
presumptive basis on the basis of a "radiation-exposed 
veteran."  38 C.F.R. § 3.309 (d) (1998).  VA regulations 
also provide guidance for claims based on exposure to 
ionizing radiation.  38 C.F.R. § 3.311 (1998).  These 
regulations provide a list of specific "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified are met.  38 U.S.C.A. § 1112 
(West 1991) and 38 C.F. R. § 3.311 (1998).  See also Ramey v. 
Brown, 9 Vet. App. 40 (1996).  Esophageal cancer is 
considered a radiogenic disease.  38 C.F.R. § 3.311 (b) (2) 
(vii) (1998).  When a radiogenic disease is present the 
regulations indicate specific development to be undertaken to 
determine:  if a veteran was exposed to ionizing radiation; 
the dose of radiation received; and, to medically determine 
if such exposure could cause the radiogenic disease at 
question.  38 C.F.R. § 3.311 (a) (1998).  

In this case, the death certificate shows that the veteran 
died of esophageal cancer which is a cancer which warrants 
special consideration under both 38 C.F.R. § 3.309 (d) and 
38 C.F.R. § 3.311.  The appellant, and the veteran before his 
death, made assertions that the veteran was exposed to 
radiation during active service.  Specifically, the assertion 
is that the veteran part of occupation forces in Japan and 
was stationed in the vicinity of Hiroshima and/or Nagasaki.  
These assertions must be viewed as credible for the purpose 
of establishing a well grounded claim.  Moreover, the 
veteran's separation papers appear to support the assertions 
of service with occupation forces.  The separation papers 
specifically reveal that the veteran was a Navy hospital 
corpsman who served with elements of the Fleet Marine Force.  

With medical evidence of esophageal cancer, and assertions of 
exposure to ionizing radiation during the occupation of 
Japan, the appellant's claim for service connection for cause 
of death based on radiation exposure is well grounded.  


ORDER

The claim for service connection for the cause of the 
veteran's death, claimed as a residual of exposure to 
ionizing radiation during service, is well grounded.


REMAND

The death certificate indicates that the veteran was 
receiving inpatient treatment at a private hospital at the 
time of his death.  These medical records have not been 
obtained.  The RO should attempt to obtain these records.  

The RO obtained the veteran's the veteran's service medical 
records  but did not obtain service personnel records.  This 
should be done.  VA's duty to assist is heightened when 
records are in the control of a government agency.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992). 

Also, it is apparent that the RO did not undertake the 
development of the veteran's claim for service connection on 
the basis of radiation exposure as required by 38 C.F.R. 
§ 3.311 (1998).   This should be done.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
case is REMANDED to the RO for the following development:

1.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where the veteran had been treated for 
his esophageal cancer.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the appellant which are not 
already on file.  The Board is 
particularly interested in obtaining all 
records and reports of the veteran's 
period of terminal hospitalization at 
Sunrise Hospital which ended with his 
death in October 1995.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), the 
veteran's service department, and any 
other appropriate organizations and 
should request that they supply complete 
copies of the veteran's service personnel 
records, including any Records of 
Occupational Exposure to Ionizing 
Radiation (Forms DD-1141).  The RO should 
also contact the appropriate organization 
and ascertain the location of "Camp 
Takageesee, Saga, Kyushu, Japan" with 
respect to distance from Hiroshima and 
Nagasaki.

3.  The RO should undertake to develop 
the appellant's claim for service 
connection for cause of death secondary 
to ionizing radiation in accordance with 
the provisions of 38 C.F.R. § 3.311 
(1998), beginning with a determination of 
the amount of any radiation dose to which 
the veteran may have been exposed during 
service.  In this regard, the RO should, 
if appropriate, enlist the assistance of 
the Defense Nuclear Agency and/or VA's 
Undersecretary for Health. 

4.  Subsequently, the RO should consider 
the issues on appeal.  In this respect 
the RO is reminded to give full 
consideration to the provisions of 
38 C.F.R. §§ 3.309 (d), 3.311 (1998).


Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and her 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist her and to obtain clarifying information.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

Further adjudication of the questions involving entitlement 
to service connection for the cause of the veteran's death, 
claimed as a residual of exposure to ionizing radiation 
during service, and eligibility for Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35 will be postponed until 
the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).










	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







